COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                  NO. 2-08-037-CV


LINDSEY V. JOHNSON                                                      APPELLANT
AND ALL OCCUPANTS

                                            V.

JEANNIE NIX                                                               APPELLEE

                                         ----------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                        ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                        ------------

      On February 1, 2008 and February 13, 2008, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless the $175 filing fee was paid.            See T EX. R. A PP. P. 42.3(c).

Appellant has not paid the $175 filing fee. See T EX. R. A PP. P. 5, 12.1(b).




      1
          See T EX. R. A PP. P. 47.4.
      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007,2

we dismiss the appeal. See T EX. R. A PP. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See T EX. R. A PP. P. 43.4.




                                                  PER CURIAM

PANEL D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: March 6, 2008




      2
       See Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel
on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in court of appeals).

                                        2